Citation Nr: 1331503	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1960 with subsequent unverified Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran testified before the undersigned Acting Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

A left eye disability pre-existed service and did not undergo a permanent increase in disability as a result of active service, nor was the left eye disability due to disease or injury that was incurred in or aggravated by service.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (1).

A February 2009 letter explained the evidence necessary to substantiate a claim for service connection.  The letter also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains STRs, VA examinations, a VA specialist medical opinion, Social Security Administration (SSA) disability records, private treatment records, and VA outpatient treatment records.  

The Veteran was afforded a VA compensation examination, VA medical opinion, and personal hearing.  The VA medical opinion was thorough and adequate for the purposes of deciding the claim.  The report reflects that the specialist reviewed his medical history, recorded his then current complaints, conducted an appropriate physical examination, and rendered appropriate diagnosis and opinion consistent with the other relevant evidence of record in terms of etiology.   See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012), the Court held that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Neither the Veteran nor his representative has raised questions about the adequacy of the examination and/or opinion.  

Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  But even when this is challenged, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim.  A remand for additional records is unnecessary as the Veteran is lacking the nexus element of his claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  It is difficult to discern what additional guidance VA could provide him regarding what further evidence he should submit to substantiate his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran).  This is especially true given the claim was already remanded.

No further notice or assistance to him is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  He has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist the Veteran have been fulfilled.

Further, the RO/AMC substantially complied with the prior August 2012 remand directive by obtaining a VA examination and treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the Board hearing, the undersigned Veterans Law Judge identified the issue of entitlement to service connection for a left eye disability.  Information was obtained to clarify the Veteran's arguments.  The VLJ kept the record opened.

The hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See id. at 496-97.

The Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c) (2).  See Bryant, 23 Vet. App. at 497-98.  The Board has not identified any hearing deficiency.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claim discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id.

The applicable duties to notify and assist have been satisfied.  There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claim.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  See 38 C.F.R. § 3.103 (2013).


Merits of the Claim

The Veteran asserts that he had a pre-existing left eye disorder that was aggravated by service.

Applicable law provides that service connection will be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a pre-existing injury suffered or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b)(1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).


In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Here, the January 1957 entrance examination represents clear and unmistakable evidence of a left eye disability prior to service.  38 U.S.C.A. § 1111; see also Paulson v. Brown, 7 Vet. App. 466, 468 91995).  Accordingly, the issue to be decided in this case is whether the Veteran's pre-existing left eye disorder was aggravated during active service.

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  That notwithstanding, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  In other words, the presumption of the aggravation only arises "where the pre-service disability underwent an increase in severity during service."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) 

If the presumption of aggravation arises under 38 U.S.C.A. § 1153, then the burden lies with the government to rebut by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service, or by establishing that any increase in disability is due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Cotant v. Principi, 17 Vet. App. 117, 131 (2003); VAOPGCPREC. 3- 03, 69 Fed. Reg. 29178 (2004); see also Wagner and Hunt, both supra.

In deciding a claim based on aggravation, the question turns on whether there has been any measurable worsening of the disability during service, and then on whether such a worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt, 1 Vet. App. at 296-97.

The STRs reflect that on his January 1957 entrance examination, the Veteran's vision was 20/40 with pinhole of 2/20 in his left eye.  Refraction was not indicated.  On September 24, 1958, the Veteran reported blurred vision in his left eye which had been present for six months.  The examiner indicated that the Veteran had eye refraction.  On November 4, 1958, the Veteran again reported this information.  His vision was tested and was 20/200 in his left eye.  The examiner stated that the Veteran had a small, round congenital posterior cataract at location of the Mittendorf's dot.  On his December 14, 1960 separation examination, his vision was 20/100, uncorrectable.  The impression was congenital cataract with no treatment indicated.  On December 17, 1960, his vision was 70/200, with 20/200 pinhole.  At that time, the Veteran related that he had experienced poor vision in his left eye for as long as he could remember.  The impression was congenital cataract in the region of the Mittendorf's dot.

Post-service, on a January 1963 Reaffiliation in U.S. Naval Reserve examination, the Veteran's vision was 200/30, pinhole.  In July 1963, the Veteran's vision was found acceptable for retention in the U.S. Reserves at 20/200.  The cataract's presence was noted.  His vision was retested in August 1963 which appeared to consist of the same findings as the latest examination.  In March 1964, the Veteran reported that he had trouble with his eye due to a cataract.
 
More recently, in a March 2009 private neuro-opthalmology consultation, M. D. K., M.D., diagnosed probable amblyopia of the left eye.  The physician reported, "The discrepancy between the initial visual acuity apparently recorded upon entering the service greater than 60-years (sic) ago and his apparent decline in vision 4-years (sic) later makes the diagnosis of amblyopia questionable, however, I really have no alternative diagnosis for the patient given his otherwise normal appearing optic nerve with intact color vision, essentially normal visual field, etc."

In April 2009 and July 2012, the Veteran submitted copies of entries in a medical dictionary pertaining to amblyopia. The entries listed several possible causes of amblyopia, including poisons, such as alcohol and carbon disulfide, or damage to the region of the brain concerned with vision.

VA ophthalmology and optometry treatment notes, dated in April 2009 and June 2009, documented the Veteran's continued assertion that he was hit in the back of the head with a rope in 1958 and he noticed abnormal visual acuity in his left eye beginning in 1960.  However, as noted on the service treatment records, the Veteran reported blurred vision in 1958, prior to 1960.

In April 2009, an examining VA optometrist noted that the Veteran had a posterior chamber intraocular lens (OPCIOL) in his left eye from a surgery in the 1990's.  The physician diagnosed poor lid apposition causing dryness and decreased visual acuity with refraction in the left eye.

In July 2009, the examining VA optometrist noted a decrease in visual acuity in the left eye which he opined was "possibly from [post-operative cystoids macular edema]... with residual thickening in [the] fovea, or from pre-existing amblyopia, or both."

During a July 2012 personal hearing, the Veteran testified that he was informed that he had a congenital inner ocular opacity during his enlistment examination, but his vision was "fine." He asserted that his eye condition was aggravated during service from a head injury and/or exposure to carbon techno chloride. He reported that he was knocked unconscious when a monkey bolt on the end of a shot line which hit him in the back of the head during an underway replenishment onboard his ship.  Thereafter, he stated he had intermittent episodes of blurred vision. He testified that he was exposed to carbon techno chloride while cleaning switchboards without eye protection onboard the ship.

The Veteran's case was sent to a VA optometrist for an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any left eye disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's active service.  The examiner was requested to consider the Veteran's statements regarding any in-service head trauma and/or exposure to carbon techno chloride.  Also, the examiner was requested to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any congenital or pre-existing left eye disorder was caused or aggravated (permanently worsened) by service, and, if aggravation is found, the examiner was asked to ascertain what the baseline level of the left eye disorder was, as compared to the degree of aggravation.  Finally, the examiner asked to provide an opinion as to any effects, if any, the 1990's surgical implantation of a posterior chamber intraocular lens (OPCIOL) in the left eye had on any current left eye disorder.

The requested examination was conducted in November 2012.  The Veteran again reported that he suffered a head injury during service, which was not documented, and which he believed negatively affected his vision in the left eye.  The examiner reviewed the pertinent in-service and post service findings.  Currently, the examiner indicated that the Veteran had pseudophakia with anterior chamber IOL in the left eye; and longstanding decreased vision of unclear etiology.  His visual acuity in the left eye was 20/70-.  The examiner opined that it was less likely than not that any congenital or pre-existing left eye disorder was caused or aggravated by service.  The examiner stated that he agreed that the Veteran's most likely diagnosis was amblyopia in the left eye as indicated the neuro-opthalmologist in 2000.  It was noted that the Veteran did not notice vision problems until he enlisted.  After the head injury, the Veteran related that he did not notice a change in vision immediately, but rather a year later, and he thought that the poor vision was caused by this incident.  The examiner opined that a cataract could be aggravated by a history of head trauma, but if a cataract was the main reason for the reduced vision, then the vision should have returned after the Veteran underwent cataract surgery.  The Veteran's retina appeared normal with no evidence of macular degeneration.  His left optic nerve was slightly hypoplastic which would support the diagnosis of a congenital abnormality of optic nerve function.  There was no evidence of optic neuropathy or traumatic damage to the optic nerve or retina visible.  The examiner noted that congenital amblyopia would be unaffected by any service activity.  However, the examiner further stated that this did not explain the discrepancy between the initial acuity recorded in the claims file as 20/40 with pinhole to 20/20 of the left eye.  The examiner related that if someone has congenital amblyopia, then their vision should not be correctable to 20/20 by pinhole acuity.  He questioned, as Dr. K. did, the accuracy of this visual acuity recording.  He further indicated that the Veteran did not have a refraction while in the military, his best visual acuity was only by pinhole.  His best visual acuity on separation was 20/200.  Because of the foregoing, the examiner did not feel completely comfortable with a diagnosis of amblyopia, although he began his opinion by stating that the Veteran's most likely diagnosis was in fact amblyopia.  He indicated that it is possible that the cataract noted in 1958 did progress causing the visual acuity to decline during his time in service, explaining the drop in vision from 20/20 to 20/200 if the VA measurements were correct.  However, the examiner then stated that it does not make sense that with the cataract gone, the vision would still be significantly reduced to 20/70-.  The examiner then reported that he could not resolve this issue completely without resorting to mere speculation about an error in the recording of acuities on the entrance examination.  He also indicated that it was also possible that complications occurred after cataract surgery causing vision in the left eye to be limited and in fact it was not congenital amblyopia, but no records were available from immediately before or after the surgery, so again this would be speculation.

This examination report included some inconsistencies, as noted.  The examiner initially resolved that the Veteran had amblyopia, but then later indicated that the diagnosis was not a comfortable fit.  The examiner indicated that head trauma could have aggravated the vision, but then if it was due to the cataract, the cataract surgery should have resulted in better vision.

A March 2013 VA specialist opinion diagnosed the Veteran with congenital amblyopia of the left eye; congenital cataract of the left eye; microstrabismus of the left eye; and macular edema of the left eye (an acquired defect as a complication of cataract surgery).  He noted that the record reflected that the Veteran had a posterior chamber intraocular lens implant present in the right eye and an anterior chamber intraocular lens implant present in the left eye.  The fact that an anterior chamber lens implant was used in the left eye indicated that there was a surgical complication at the time of surgery which resulted in this style of lens implant being used.  Also, the record indicated that an OCT (ocular coherence tomography) of the retina was performed after cataract surgery which showed the presence of macular edema in the left eye.  Macular edema will have an adverse effect on visual acuity.  Macular edema, particularly after cataract surgery with anterior chamber lens implants, occurred in more than half the cases. 

The March 2013 VA specialist reviewed the claims file, and determined that the left eye disability was not in any way connected to his military service.  The Veteran has not offered any medical opinions linking his current left eye disability directly to service and/or aggravated by service.  The competent and uncontroverted March 2013 specialist medical opinion of record shows the Veteran had a pre-existing left eye disability that was not aggravated during service.  The report represents clear and unmistakable medical evidence the military did not cause a permanent worsening of the pre-existing left eye disorder.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Veteran is competent to report observable symptoms, such as eye pain or vision loss.  However, the question of whether his current left eye disorder is related to or aggravated by service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  The competent medical evidence outweighs the Veteran's lay reports as to etiology and aggravation.

Service connection for the left eye disorder based on chronicity or continuity of symptomatology is not for consideration, as it is not a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); see also Walker, supra.

Accordingly, the criteria for service connection are not met and the claims must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left eye disorder is denied.



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


